PER CURIAM
Defendant was convicted of driving under the influence of intoxicants. ORS 813.010. He was placed on probation on the condition, inter alia, that he pay $112 as restitution for damage to the automobile with which he collided. He argues that restitution was improper.
Under ORS 137.106(1), a defendant may be required to pay restitution for pecuniary damages caused by his criminal activities. Defendant does not dispute that there was criminal activity and pecuniary damage. What is missing, he asserts, is the element that defendant’s criminal conduct caused the damaging collision or that defendant intended to cause the damage. State v. Stratton, 99 Or App 538, 783 P2d 41 (1989), rev den 309 Or 522 (1990), is to the contrary.
Affirmed.